Citation Nr: 1242417	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the right shoulder, previously referred to as residuals of a right scapular fracture with history of paralysis in the right rotator cuff, deltoid and tricep muscles, hereafter referred to as a right shoulder disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to January 1974, and from January 1977 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The Veteran's right shoulder disability is not manifested by a right arm motion limited to shoulder level, or by either malunion or nonunion of the clavicle or scapula.  


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5203 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete his claims, notice of what part of that evidence was to be provided by him, notice of what part VA would attempt to obtain, and notice how disability ratings and effective dates are assigned.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  The Veteran was provided the opportunity to present pertinent evidence and testimony, although he declined to attend a hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Governing Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2012).  To evaluate the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2012).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2012).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25.

The standard of proof to be applied in decisions on claims for VA benefits indicates that VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The criteria for rating disabilities of the shoulder are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  The record on appeal establishes that the appellant is right handed, such that the criteria for rating disabilities of the major (dominant) extremity are for application.  See 38 C.F.R. § 4.69.  

The RO has rated the Veteran's right (major) shoulder disability as 10 percent disabling based on limitation of motion due to pain.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5203.  

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula with dislocation; nonunion with or without loose movement; or malunion.  A 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is assigned where there is nonunion with loose movement or where there is dislocation of the clavicle or scapula.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5201, a 20 percent rating is warranted where motion of either arm is limited at shoulder level.  38 C.F.R. § 4.71a.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  

Under 38 C.F.R. § 4.71, Plate I full shoulder abduction and flexion is from 0 to 180 degrees, with the shoulder level defined as 90 degrees.  Normal internal and external rotation are from 0 to 90 degrees in each plane of movement.  38 C.F.R. § 4.71.

Applicable Facts

In a November 1984 rating decision the RO granted service connection for the Veteran's right shoulder disability, and a noncompensable rating was assigned.  In October 2012 the RO assigned the current 10 percent evaluation.

At a January 2009 VA examination the Veteran denied right shoulder deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, or episodes of dislocation or subluxation.  He reported having month locking episodes, and using over the counter medication once or twice a month.  He also reported experiencing flare-ups of joint disease with pain and stiffness weekly.  The Veteran did not experience effusions, or symptoms of inflammation.  The Veteran reported that he did not experience functional limitations.  Physical examination revealed right shoulder forward flexion and abduction to 180 degrees, without pain or discomfort, and external and internal rotation to 90 degrees without pain.  The right shoulder showed winging of the scapula only, with full flexion and extension.  This was considered non-disabling.  There was no evidence of nerve paralysis.  X-ray studies showed moderate arthropathy of the acromioclavicular joint with gross spur formation and joint space narrowing, and moderate degenerative joint disease of the glenohumeral joint with spur formation and joint space narrowing.  Impingement was suspected.  The assessment was moderate right shoulder degenerative joint disease.  

In December 2009 the Veteran contended that the VA examination had been performed in the morning, failing to consider his pain and difficulty moving following a full day of using his shoulder.  That same month he described experiencing pain across his shoulder girdle.  

The Veteran was afforded another VA examination in June 2010.  He reported experiencing a full range of shoulder motion, but with strength problems (5-6/10) after prolonged use.  He denied having true flare ups, but described having experiencing occasional pain several times weekly.  He used ibuprofen.  The Veteran reported that he was right-handed.  Physical examination showed slight tenderness along the right humeral joint area.  Range of motion testing revealed forward flexion and abduction to 180 degrees with pain at the end, external rotation to -2 degrees, without pain, and internal rotation to 113 degrees with pain at the end.  There was no additional limitation following repetitive use.  Right upper extremity strength was 5/5.  X-ray study showed moderate degenerative arthritic change involving the acromioclavicular joint and mild degenerative arthritic change involving the glenohumeral joint.  There was a note regarding a benign appearing, well-circumscribed, lucent lesion within the neck of the right scapula, unchanged from prior studies and consistent with a benign lesion.  The impressions were degenerative osteoarthritic changes of the right acromioclavicular joint, mild degenerative osteoarthritic change involving the glenohumeral joint, and a benign lesion of the right scapula.  

In June 2010 the Veteran indicated that he was unable to move his arm in a circular motion without pain, and unable to pull anything weighing greater than approximately 15 pounds without experiencing weakness or pain.  He reported being unable to lay on his right side, and that it was very painful if he rolled onto his right shoulder.  

As recently as October 2012 the Veteran was afforded a VA examination for his right shoulder.  He reported that six years earlier he had been able to move his arm only 90 degrees, and not above the shoulder.  The Board observes that this is not within a year of the date that his claim was received.  Currently, the Veteran reported that he was able to move his shoulder, although he experienced pain with constant use.  The Veteran reported that he experienced flare-ups lasting for an hour to a day.  

Range of motion testing revealed flexion to 180 degrees, without objective evidence of painful motion, and abduction limited to 170 degrees, with objective evidence of painful motion at 140 degrees.  Range of motion was the same following three repetitions.  Right shoulder strength was 5/5.  There was no localized tenderness, pain on palpation, or guarding of the shoulder.  There was no glenohumeral ankylosis, and rotator cuff condition tests were negative.  There was popping palpated on movement suggesting an acromioclavicular joint condition of the clavicle or scapula, without tenderness on palpation of the acromioclavicular joint.  There also was an L-shaped area on the right shoulder of 10 centimeters where there appeared to have been separation of the muscle.  It was not tender, and no scar measured 10 by 1 centimeters.  Diagnostic testing established degenerative arthritis of the right shoulder.  X-ray study revealed mild to moderate degenerative osteoarthrosis involving the acromioclavicular joint with bony spurring along the inferior aspect of the distal clavicle, and early degenerative osteoarthrosis involving the glenohumeral joint.  The examiner opined that the Veteran's right shoulder impacted his work in that it was uncomfortable; however, work was not prevented by the disability.  The examiner indicated that the Veteran's current right shoulder problems showed a limitation of 10 degrees, with pain, crepitus and popping.  

Analysis

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has carefully considered the Veteran's pleadings regarding his right shoulder symptoms, which include complaints that pain, tenderness and weakness affect his functioning.  In this case, the Veteran is competent and credible to report symptoms because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran is certainly competent to report his experiences with pain, tenderness and weakness of the right shoulder.  He would also be competent to describe the extent of his motion of the shoulder, including whether he does not have motion (ankylosis).  In fact, his actual reports are relatively consistent with the objective evidence.  In essence, almost full right shoulder motion was demonstrated during the relevant time period, with some pain and weakness elicited, especially by the end of the day.  The Veteran's own statements establish that he has retained functional use.  

After considering the totality of the record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right shoulder.  Any limitation of right shoulder motion is noncompensable under the rating criteria governing limited shoulder motion, where his arm is not limited to motion at the shoulder level.  38 C.F.R. § 4.71a.  Similarly, it is noncompensable in the absence of malunion or nonunion of the clavicle or scapula.  There is, however, X-ray evidence of osteoarthritis of the shoulder joint, and evidence of limitation of motion with pain and weakness.  As such, the evidence supports the 10 percent rating currently assigned for arthritis of the right shoulder, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), but the preponderance of the evidence is against assigning a higher rating.

The Board considered the evidence of limited right shoulder motion, and the Veteran's reports that his disorder causes pain and weakness.  Without competent evidence showing a limitation of shoulder motion to shoulder level the Veteran is appropriately rated as having a right shoulder disability that is 10 percent disabling according to Diagnostic Codes 5010 and 5201.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  

Extraschedular Consideration

The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the right shoulder symptomatology includes popping and crepitus of the shoulder joint, tenderness and pain, weakness and limited motion.  The Board is cognizant of the Veteran's contention that the shoulder disability affects his ability to work.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board has also considered the decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he is presently employed.  38 C.F.R. § 4.16.  Indeed, he does not contend otherwise.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected right shoulder disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


